HOPKINSON. District Judge.
This action is brought for the recovery of a penalty, alleged to have been incurred by James Hep-worth in his lifetime, charging that he was knowingly concerned and aided in removing and securing certain goods, brought in a vessel from a foreign port, without having obtained a permit from the collector and naval officer, for such unlading and delivery. It is admitted that James Hepworth was guilty of this offence and was liable personally for the penalty. The only question is, whether an action for the recovery of it may be maintained against his administrator. The English cases are uniform, confirmed by several in our own country, particularly in New York, that actions founded in tort or misfeasance, and arising ex de-licto, die with the person. I do not think that the law. in this respect, is changed or affected by the circumstance, that the act of congress gives special bail in actions brought by the United States for pecuniary penalties, which is the only ground taken by the district attorney to maintain his suit.
Let judgment be entered for the defendant.